                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19-CR-3006

vs.                                          FINAL ORDER OF FORFEITURE

CATRINA M. HOLLIS,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 62). On July 1, 2019, the Court entered a Preliminary
Order of Forfeiture (filing 39) pursuant to 21 U.S.C. § 853, based upon the
defendant's plea of guilty to possessing methamphetamine with intent to
distribute in violation of 21 U.S.C. § 841, and her admission of the forfeiture
allegation contained in the indictment. By way of the preliminary order of
forfeiture, the defendant's interest in $14,640 in United States currency was
forfeited to the United States. Filing 39.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on September 10, 2019, on an official Internet government forfeiture
site, www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 61) was filed on November 12, 2019. The Court has been advised by the
plaintiff that no petitions have been filed, and from a review of the Court file,
the Court finds no petitions have been filed.
IT IS ORDERED:


1.   The plaintiff=s Motion for Final Order of Forfeiture (filing 62)
     is granted.


2.   All right, title, and interest in and to the $14,640 in United
     States currency held by any person or entity are forever
     barred and foreclosed.


3.   The currency is forfeited to the plaintiff.


4.   The plaintiff is directed to dispose of the currency in
     accordance with law.


Dated this 12th day of November, 2019.

                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
